Name: Commission Regulation (EEC) No 2846/79 of 17 December 1979 amending Regulation (EEC) No 2546/79 as regards certain periods of application for the additional measures reserved for holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar;  civil law;  agricultural structures and production;  prices;  food technology;  distributive trades
 Date Published: nan

 No L 322/ 14 Official Journal of the European Communities 18 . 12. 79 COMMISSION REGULATION (EEC) No 2846/79 of 17 December 1979 amending Regulation (EEC) No 2546/79 as regards certain periods of application for the additional measures reserved for holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 12 (4) thereof, Whereas the long-term storage contracts for table wines of type R I and R II covered by the provisions of Commission Regulations (EEC) No 2187/79 (3 ) and (EEC) No 2281 /79 (4 ) expired at the latest on 15 November 1979 ; whereas Commission Regulation (EEC) No 2546/79 (5 ) extended the time limits laid down in Articles 4 ( 1 ) and 10 of Regulation (EEC) No 2186/79 (6); Whereas Regulation (EEC) No 2546/79 increased to 100 % the quantity which may be distilled ; whereas, in the same Regulation , an extension was provided for of certain periods referred to in Regulation (EEC) No 2186/79 for holders of storage contracts which expire before 15 October 1979 so that they might take advan ­ tage of this additional distillation opportunity ; whereas, in order to enable this measure fully to attain its aim of rationalizing the market, the periods should also be extended for holders of contracts which expired before 31 October 1979 ; whereas, otherwise, they would have had too short a period in which to decide ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2546/79 , ' 15 October 1979 ' is replaced by '31 October 1979 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 297, 24 . 11 . 1979, p. 4 . ( 3 ) OJ No L 252, 6 . 10 . 1979 , p . 14 . ( «) OJ No L 262, 18 . 10 . 1979 , p . 22 . ( 5 ) OJ No L 290 , 17 . 11 . 1979 , p . 47 . ( b) OJ No L 252, 6 . 10 . 1979 , p . 10 .